Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
FINAL ACTION

Response to Amendment
The amendment filed on 4/20/2022 has been received and claims 1-20 are pending.
Claim Objections
Claims 12-15 and 17-20 are objected to because of the following informalities: 
in line 1 of Claim 12, insert --plurality of-- before “lamp”;
in line 2 of Claim 13, delete both instances of “the” before “lamp”;
in line 3 of Claim 13, delete “the” after “first set of”;
in line 5 of Claim 13, delete “the” before “lamp”;
in line 2 of Claim 14, delete “the” before “lamp”;
in line 2 of Claim 15, delete “the” before “lamp”;
in line 1 of Claim 17, insert --plurality of-- before “lamp”;
in line 2 of Claim 18, delete both instances of “the” before “lamp”;
in line 3 of Claim 18, delete “the” after “first set of”;
in line 5 of Claim 18, delete “the” before “lamp”;
in line 2 of Claim 19, delete “the” before “lamp”;
in line 2 of Claim 20, delete “the” before “lamp”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, as to claims 13 and 18, there is no written description support for the limitation that “the respective longitudinal axis of the linear germicidal light source of each of the first set of lamp assemblies is nonparallel to the respective longitudinal axis of the linear germicidal light source of each of the second set of lamp assemblies” within the Specification as (see Figures 1-3) the first set (i.e. plurality of 50 on the left side/elongate member 20) of lamp assemblies and the second set (i.e. plurality of 50 on the right side/elongate member 20) of lamp assemblies are in parallel configuration.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 13-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 7, it is not clear whether “a second elongate member” is a member of “said at least one elongate member”.
In Claims 13 and 17, it is not clear whether the “first set of lamp assemblies” and “second set of lamp assemblies” are attempting to indicate first and second linear germicidal light sources of one/each lamp assembly or separate sets of lamp assemblies.
Claim 17 recites the limitation "the at least one elongate member" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tipton (5208461) in view of Fowler (20050232825) and From (20050263716).
As to Claims 1, 5-6, and 16, Tipton (‘461) discloses a modular germicidal light system (see Figures 1-4) for use in a plenum (12) of a cooling apparatus in which a stream of air is entrained and flows in a predetermined direction, the modular germicidal light system (see Figures 1-4) comprising:
a. a support assembly (32) comprising at least one elongate member (40), wherein the at least one elongate member comprises a plurality of elongate members (40 for each array 100, 102, 104; vertical bar/member disposed adjacent the last lamp 34 which connects from 40 to the bottom portion of 32) positioned within a common plane (i.e. plane of/parallel to air flow) (see Figure 4); 
b. at least one lamp assembly (34, 50), each lamp assembly (34) constructed and arranged to mount to at least a portion of the at least one elongate member (34, 50) of the support assembly (see Figures 1-2), each lamp assembly comprising a linear germicidal light source (34) having a longitudinal axis; 
i. wherein the linear germicidal light source (34) of each lamp assembly extends such that the longitudinal axis of the linear germicidal light source is positioned at an acute light angle (i.e. 90-θ) relative to a plane substantially perpendicular to the direction of flow of said stream of air (see Figure 2);
c. each of said at least one elongate member (40) having a longitudinal axis and a distal end and a proximal end along said longitudinal axis; 
d. wherein the at least one elongate member (40) is connected to an interior portion of the plenum (12) (via 42 to 44 - see Figures 1-2).
Tipton (‘461) does not appear to specifically teach that the plurality of elongate members are positioned in a grid formation, or that the respective longitudinal axis of one of the linear germicidal light sources is nonparallel to the respective longitudinal axis of another one of the linear germicidal light sources.
As to the limitation that the plurality of elongate members are positioned in a grid formation, it was known in the art at the time of invention to provide a grid formation for a modular germicidal light system. Fowler (‘825) discloses a modular germicidal light system (10; 10a; 10b; 10c; 190; 192) in a grid formation (see Figures 1, 10, 12, and 15-17) comprising:
a. a support assembly comprising at least one elongate member (12; 20; 28; 28a; 30; 30a; 34; 114; 116), wherein the at least one elongate member comprises a plurality of elongate members (12; 20; 28; 28a; 30; 30a; 34) positioned within a common plane, wherein the plurality of elongate member (12, 20, 34 perpendicular to 28, 28a, 30, 30a (or 114, 116)) are positioned in a grid formation (see Figures 1, 10, 12, and 15-16); 
b. at least one lamp assembly (18, 26, 38, 48, 50, 60, 74) (see Figures 1-3), each lamp assembly constructed and arranged to mount to at least a portion of the at least one elongate member (12; 20; 30; 30a; 34) of the support assembly, each lamp assembly (18, 26, 38, 48, 50, 60, 74) comprising a linear germicidal light source (18; 26) having a longitudinal axis (see Figure 1); 
c. each of said at least one elongate member (12; 20; 28; 28a; 30; 30a; 34; 114; 116) having a longitudinal axis and a distal end and a proximal end along said longitudinal axis (see Figures 1, 10, 12, and 15-16);
d. wherein the at least one elongate member (12; 20; 28; 28a; 30; 30a; 34; 114; 116) is connected to an interior portion of the plenum (see entire document, particularly p. 1 [0003] – last 2 lines and [0007] – last 2 lines),
wherein each lamp assembly (18, 26, 38, 48, 50, 60, 74) further comprises a housing defining at least one socket (70; 74) for operative mounting of the linear germicidal light source (18; 26); and
a power supply (see p. 7 [0070] – last 5 lines) and at least one ballast device (80) electrically coupled (via 82, 84, and other connectors/wires/cables) to the power supply (see p. 7 [0070] – last 5 lines) and the linear germicidal light source (18; 26) via the at least one socket (70; 74) of the housing,
in order to locate the light system at a desired treatment site and to provide power for the at least one lamp assembly (see entire document, particularly p. 7 [0070]).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide a grid formation for the modular germicidal light system as well as both a power supply and at least one ballast device electrically coupled to the power supply and the linear germicidal light source in the modular germicidal light system of Tipton as a known configuration in order to enable placement of the light system at a desired location for treatment as well as to provide power for the linear germicidal light source as shown by Fowler.
As to the limitation that the respective longitudinal axis of one of the linear germicidal light sources is nonparallel to the respective longitudinal axis of another one of the linear germicidal light sources, it was known in the art at the time of invention to provide a linear germicidal light sources that are not parallel for a modular germicidal light system. From (‘716) discloses a modular germicidal light system for use in a plenum capable of being for a cooling apparatus in which a stream of air is entrained and flows in a predetermined direction (A) (see Figures 1-9) comprising:
a. a support assembly comprising at least one elongate member (32; 134, 134a), wherein said at least one elongate member comprises a plurality of elongate members (134, 134a) (see Figures 2, 4, and 8A-8B); 
b. a plurality of lamp assemblies (26, 28; 126, 128), each lamp assembly constructed and arranged to mount to at least a portion of the at least one elongate member (32; 134, 134a) of the support assembly, each lamp assembly (26, 28; 126, 128) comprising a linear germicidal light source having a respective longitudinal axis (see Figures 1-2, 4, and 8A-8B, p. 7 [0124]);
wherein the linear germicidal light source of each lamp assembly (26, 28; 126, 128) extend such that the respective longitudinal axis of the linear germicidal light source is positioned at an acute light angle relative to a plane substantially perpendicular to the direction of flow of said stream of air (flow of air A - see Figures 1-2, 4, and 8A-9, p. 7 [0126]), and the respective longitudinal axis of one of the linear germicidal light sources (26; 126) is nonparallel to the respective longitudinal axis of another one of the linear germicidal light sources (28; 128) (see Figures 1-2, 4, and 8A-9); 
c. said at least one elongate member (32; 134, 134a) having a longitudinal axis and a distal end and a proximal end along said longitudinal axis (see Figures 1-2); and
d. wherein the at least one elongate member (32; 134, 134a) is connected to an interior portion of the plenum (see entire document, particularly Figures 1-3),
wherein each lamp assembly (26, 28; 126, 128) further comprises a housing defining at least one socket for operative mounting of the linear germicidal light source (26, 28; 126, 128) (see Figures 4 and 8A-9); 
in order to locate the light system at a desired treatment configuration for sufficient irradiation of fluid (see entire document, particularly Figures 1-9, p. 7 [0124]-[0132]).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide linear germicidal light sources that are not parallel to each other in the modular germicidal light system of Tipton as modified by Fowler as a known configuration in order to enable placement of the light system at a desired location/configuration for treatment of fluid so as to allow irradiation of all fluid passing therethrough as shown by From

As to Claims 3-4, Tipton (‘461) discloses that each lamp assembly (34, 50) further comprises a housing defining at least one socket (i.e. socket with wiring at an end of 34 at 40 and/or socket/housing between 50 and 32 – see Figure 3) for operatively mounting of the linear germicidal light source (34), wherein each linear germicidal light source (34) has a distal end constructed and arranged to mount within the at least one socket of the housing (i.e. socket with wiring at an end of 34 at 40 and/or socket/housing between 34/50 and 32) (see Figure 3).
As to Claim 7, Tipton (‘461) discloses that the one or more members (44) comprises a second elongate member positioned substantially perpendicular to said at least one elongate member (40) (see Figure 1).
As to Claim 8, Tipton (‘461) discloses that the second elongate member (44) is positioned within the common plane (i.e. plane of/parallel to air flow) (see Figure 1).
As to Claims 9-11, Tipton (‘461) discloses that the acute light angle (i.e. 90-θ, where θ is about 30º) is between about 10º to less than about 90º, or between about 20º to less than about 80º, or between about 30º to less than about 70º (see Figure 2, Col. 3 lines 43-45).
As to Claims 12 and 17, From (‘716) discloses that one of the lamp assemblies includes the one (26; 126) of the linear germicidal light sources with the respective longitudinal axis thereof extending from the portion of the at least one elongate member in a first direction, and the another one (28; 128) of the linear germicidal light sources with the respective longitudinal axis thereof extending from the portion of the at least one elongate member in a second direction different than the first direction (see Figures 1-2, 4, and 8A-9).
As to Claims 13 and 18, From (‘716) discloses that the plurality of lamp assemblies (26, 28; 126, 128) including a first set (26; 126) of the lamp assemblies and a second set (28; 128) of the lamp assemblies, and the respective longitudinal axis of the linear germicidal light source of each of the first set (26; 126) of the lamp assemblies is nonparallel to the respective longitudinal axis of the linear germicidal light source of each of the second set (28; 128) of the lamp assemblies (see Figures 1-2, 4, and 8A-9).
As to Claims 14 and 19, From (‘716) discloses that the respective longitudinal axis of the linear germicidal light source of each of the first set (26; 126) of the lamp assemblies is in parallel (see Figures 1-2, 4, and 8A-8B).
As to Claims 15 and 20, From (‘716) discloses that the respective longitudinal axis of the linear germicidal light source of each of the second set (28; 128) of the lamp assemblies is in parallel (see Figures 1-2, 4, and 8A-8B).
	Thus, Claims 1 and 3-20 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Tipton (‘461), Fowler (‘825), and From (‘716).

In the event that Tipton and Fowler are deemed inadequate to meet limitations of claims 5-66, the following will apply.
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tipton (5208461) in view of Fowler (20050232825) and From (20050263716) as applied to claim 3 above, and further in view of Gadgil (5780860).
Tipton (‘461), Fowler (‘825), and From (‘716) are relied upon for disclosure described in the rejection of claim 3 under 35 U.S.C. 103.
While Tipton (‘461) discloses that the modular germicidal light system further comprises a power supply/at least one ballast device (48) electrically coupled to the linear germicidal light source (34) (see Figure 3), Tipton (‘461) does not appear to specifically teach that the modular germicidal light system is comprised of both a power supply and at least one ballast device electrically coupled to the power supply. However, it was known in the art at the time of invention to provide both a power supply and at least one ballast device electrically coupled to the power supply and a linear germicidal light source in a modular germicidal light system. 
Gadgil (‘860) discloses a germicidal light system for use in a plenum (see Figures 1-2 and 6), the system comprising:
a. a support assembly comprising at least one elongate member (51); 
b. at least one lamp assembly, each lamp assembly constructed and arranged to mount to at least a portion of the at least one elongate member (51) of the support assembly, each lamp assembly comprising a linear germicidal light source (53) having a longitudinal axis; 
c. said at least one elongate members having a longitudinal axis and a distal end and a proximal end along said longitudinal axis (see Figure 2); 
wherein each lamp assembly further comprises a housing defining at least one socket (54) for operative mounting of the linear germicidal light source (53); and
a power supply (i.e. power source – see Figure 6) and at least one ballast device (79) electrically coupled to the power supply (see Figure 6) and the linear germicidal light source (53)/the at least one socket (54) of the housing (see Figure 6),
in order to power the linear germicidal light source (see Col. 21 lines 22-23).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide both a power supply and at least one ballast device electrically coupled to the power supply and the linear germicidal light source in the modular germicidal light system of Tipton as modified by Fowler and From as a known configuration in order to provide power for the linear germicidal light source as shown by Gadgil.
	Thus, Claims 5-6 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Tipton (‘461) and Fowler (‘825) From (‘716), and Gadgil (‘860).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on the prior combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799